DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16488407 received on 8/23/2019. Claims 1-15 are amended. Claims 1-15 are pending. All pending claims are considered and examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 and 5/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  the amendment “first wall,all claims is needed to be consistent with the use of ; or , between paragraphs of a claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 8759721 B1) in view of Proskey (US 20110233219 A1).
Regarding claim 1, Alexander discloses (Fig. 37 & 40) a heated or cooled drinkware comprising:
a container 2100 comprising a closed chamber 2128 and a beverage cavity 2118 (col. 54, lines 24-45) with an open upper end for receiving the beverage (col. 27, lines 49; Fig. 11); the closed chamber and cavity being separated by at least one heat conductive inner wall 2120 (col. 54, lines 24-25; col. 52, lines 40-45); the chamber being further closed by an outer wall 2110 (col. 54, lines 24-25); wherein the device is arranged to be handled separately from the beverage preparation machine (col. 41, lines 38-53),
and the device comprises a control unit comprising a communication module arranged for communicating to the beverage preparation machine information representative of the presence of the device at proximity of the beverage preparation machine and/or of a temperature state of the coolant in the chamber (col. 41, lines 38-53; col. 54, lines 28-37).
Alexander also discloses: Thermal materials can be used to prolong the amount of time that the cup, mug, travel mug or liquid container stays hot (e.g. phase change material, etc.). In one embodiment, the said cup, mug, travel mug, coffee carafe, or liquid container can have an inductive coupling receiver and a heating or cooling element (e.g., heating or cooling element HC, such as a Peltier element, resistive heater) (col. 41, lines 61-67).
Alexander does not explicitly disclose the container is a heat exchange container, where the closed chamber contains a phase-change coolant capable of accumulating and restoring thermal energy.
Proskey teaches (Fig. 3) a drinking mug having a thermal heatsink for maintaining a beverage temperature comprising: the heatsink 30 is a made of a metallic material, a phase change material (PCM), a gel or thermal gel or any other material as is further described herein (¶39). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to provide the closed chamber of Alexander with the phase change material filled chamber of Proskey by a simple substitution of one known element for another to obtain predictable results of transferring thermal energy from the beverage to cool it.
Regarding claim 2, Alexander modified by Proskey teaches the apparatus of claim 1 above and further teaches wherein the communication module is a wireless communication module (Alexander: col. 43, lines 27-36).
Regarding claim 3, Alexander modified by Proskey teaches the apparatus of claim 1 above and further teaches an electrical energy management unit comprising a thermoelectric module arranged in thermal contact with the outer wall of the chamber for generating electric energy to the control unit, as a function of the temperature difference between a first heat conductive wall of the module in contact with the outer wall of the chamber and a second heat conductive wall of the module distant to the first wall,; such electrical energy being at least partially used to power the communication module to generate communication signal (Alexander: col. 35, lines 33-51).
Regarding claim 4, Alexander modified by Proskey teaches the apparatus of claim 3 above and further teaches wherein the electrical energy management unit comprises at least one electrical energy accumulator (Alexander: col. 35, lines 51-67).
Regarding claim 5, Alexander modified by Proskey teaches the apparatus of claim 3 above and further teaches wherein a heat sink element is connected to the second face of the thermoelectric module (Alexander: col. 37, lines 34-48).
Regarding claim 6, Alexander modified by Proskey teaches the apparatus of claim 1 above and further teaches at least one temperature sensor arranged for sensing the temperature of surface of the container (Alexander: col. 57, lines 5-10) and a battery for powering the communication module (Alexander: col. 41, lines 42-46).
Regarding claim 7, Alexander modified by Proskey teaches the apparatus of claim 1 above and further teaches a user interface arranged for displaying a characteristic selected from the group consisting of: a temperature information related to the thermoelectric module or temperature sensor, a beverage volume, and identification data (Alexander: col. 48, lines 49 - col. 49, lines 10).
Regarding claim 8, Alexander modified by Proskey teaches the apparatus of claim 1 above and further teaches a lid removably arranged for liquid-tightly closing the open upper end of the heat exchange container (Alexander: col. 16, lines 7-9).
Allowable Subject Matter
Claim 15 is allowed.
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or fairly suggest the specific configurations of: a beverage cooling device for rapidly cooling a beverage and serving the beverage when cooled, after having been dispensed from a beverage preparation machine in the device, comprising: a heat exchange container comprising a closed chamber containing a phase-change coolant capable of accumulating and restoring thermal energy and a beverage cavity with an open upper end for receiving the beverage; the closed chamber and cavity being separated by at least one heat conductive inner wall; the chamber being further closed by an outer wall; wherein the device is arranged to be handled separately from the beverage preparation machine, the device comprises a control unit comprising a communication module arranged for communicating to the beverage preparation machine information representative of the presence of the device at proximity of the beverage preparation machine and/or of a temperature state of the coolant in the chamber, and a lid removably arranged for liquid-tightly closing the open upper end of the heat exchange container, wherein a user interface is arranged on the lid (claims 1 and 8-9); nor a beverage cooling device for rapidly cooling a beverage and serving the beverage when cooled, after having been dispensed from a beverage preparation machine in the device, comprising: a heat exchange container comprising a closed chamber containing a phase-change coolant capable of accumulating and restoring thermal energy and a beverage cavity with an open upper end for receiving the beverage; the closed chamber and cavity being separated by at least one heat conductive inner wall; the chamber being further closed by an outer wall; wherein the device is arranged to be handled separately from the beverage preparation machine, the device comprises a control unit comprising a communication module arranged for communicating to the beverage preparation machine information representative of the presence of the device at proximity of the beverage preparation machine and/or of a temperature state of the coolant in the chamber, a lid removably arranged for liquid-tightly closing the open upper end of the heat exchange container, and a liquid frothing assembly in the lid or in the bottom of the heat exchange container (claim 1, 8 and 10); nor a beverage cooling device for rapidly cooling a beverage and serving the beverage when cooled, after having been dispensed from a beverage preparation machine in the device, comprising: a heat exchange container comprising a closed chamber containing a phase-change coolant capable of accumulating and restoring thermal energy and a beverage cavity with an open upper end for receiving the beverage; the closed chamber and cavity being separated by at least one heat conductive inner wall; the chamber being further closed by an outer wall; wherein the device is arranged to be handled separately from the beverage preparation machine, the device comprises a control unit comprising a communication module arranged for communicating to the beverage preparation machine information representative of the presence of the device at proximity of the beverage preparation machine and/or of a temperature state of the coolant in the chamber, an electrical energy management unit comprising a thermoelectric module arranged in thermal contact with the outer wall of the chamber for generating electric energy to the control unit, as a function of the temperature difference between a first heat conductive wall of the module in contact with the outer wall of the chamber and a second heat conductive wall of the module distant to the first wall, such electrical energy being at least partially used to power the communication module to generate communication signal, and a heat insulation sheath covering at least partially the outer wall of the heat exchange container (claims 1, 3  and 11); nor a beverage preparation system comprising a beverage cooling device for rapidly cooling a beverage and serving the beverage when cooled, after having been dispensed from a beverage preparation machine in the device, comprising a heat exchange container comprising a closed chamber containing a phase-change coolant capable of accumulating and restoring thermal energy and a beverage cavity with an open upper end for receiving the beverage; the closed chamber and cavity being separated by at least one heat conductive inner wall; the chamber being further closed by an outer wall; wherein the device is arranged to be handled separately from the beverage preparation machine, and the device comprises a control unit comprising a communication module arranged for communicating to the beverage preparation machine information representative of the presence of the device at proximity of the beverage preparation machine and/or of a temperature state of the coolant in the chamber and a beverage preparation machine, wherein the beverage preparation machine comprises: a beverage preparation unit arranged for receiving a beverage capsule or pod containing beverage ingredients; a water feed unit for supplying heated water in the beverage capsule for mixing with the beverage ingredients contained therein; a beverage outlet arranged in liquid communication with the beverage preparation unit for dispensing the beverage in the cooling device; a control unit for controlling the water feed unit and, the control unit is arranged for adjusting at least one preparation parameter of the water feed unit or beverage preparation unit as a result of the signal(s) received by or exchanged with the communication module of the beverage cooling device (claim 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887